Name: Commission Regulation (EEC) No 224/78 of 2 February 1978 amending Regulation (EEC) No 1641/75 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 32/ 10 Official Journal of the European Communities 3 . 2 . 78 COMMISSION REGULATION (EEC) No 224/78 of 2 February 1978 amending Regulation (EEC) No 1641 /75 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 803/68 of 27 June 1968 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 1735/75 (2 ), and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 1641 /75 of 27 June 1975 established a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ) ; Whereas Article 4 (2) of Regulation (EEC) No 1641 /75 fixes in the national currencies of the Member States a standard amount representing all the other costs which are not to be included in the value for customs purposes ; whereas, however, the subsequent fluctua ­ tions in the currencies of certain Member States have led to a lack of balance in this area ; whereas the amounts expressed in these currencies should there ­ fore be changed without however changing the standard amount fixed for the other currencies by Regulation (EEC) No 1641 /75 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee , HAS ADOPTED THIS REGULATION : Article 1 Article 4 (2) of Regulation (EEC) No 1641 /75 is hereby amended to read as follows : ' 2 . The average free-at-frontier price, not cleared through customs, shall be calculated on the basis of the gross proceeds of sales made between impor ­ ters and wholesalers . However, in the case of the Paris-Rungis marketing centre, the gross proceeds shall be those recorded at the commercial level at which these goods are most commonly sold at that centre . There shall be deducted from the figures so arrived at :  an intervention margin of 1 5 % for the Paris- Rungis marketing centre and 6 % for the other marketing centres ;  transport costs within the customs territory ;  a standard amount of Bfrs 125, Dkr 22, DM 8-50 , FF 18 , Lit 3 000 , F1 8-60 , £ 2 (as appro ­ priate in each particular case), representing all the other costs which are not to be included in the value for customs purposes ;  customs duties and charges which are not to be included in the value for customs purposes . Article 2 This Regulation shall enter into force on 10 March 1978 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1978 . For the Commission Ã tienne DAVIGNON Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p. 6 . (2 ) OJ No L 183 , 14 . 7 . 1975 , p. 1 . 3 OJ No L 165, 28 . 6 . 1975 , p. 45 .